Case 20-50527-LSS   Doc 167   Filed 03/22/21   Page 1 of 10
Case 20-50527-LSS   Doc 167   Filed 03/22/21   Page 2 of 10
                    EXHIBIT A
                                                  Case 20-50527-LSS                            Doc 167                  Filed 03/22/21                      Page 3 of 10
                                                                                                            Exhibit A
                                                                                                     Core/2002 Service List
                                                                                                    Served as set forth below

                    Description                                           Name                                      Address                        Fax                          Email              Method of Service
Notice of Appearance and Request for Notices         Abernathy, Roeder, Boyd & Hullett, P.C.   Attn: Chad Timmons                           214-544-4040     ctimmons@abernathylaw.com           Email
Counsel to Collin County Tax Assessor/Collector                                                Attn: Larry R. Boyd                                           bankruptcy@abernathylaw.com
                                                                                               Attn: Emily M. Hahn                                           ehahn@abernathy-law.com
                                                                                               1700 Redbud Blvd, Ste 300
                                                                                               McKinney, TX 75069
Notice of Appearance/Request for Notices.           Adams and Reese LLP                        Attn: Henry C. Shelton, III                                   Henry.Shelton@arlaw.com             Email
Counsel to Chickasaw Council, Boy Scouts of                                                    6075 Poplar Ave, Ste 700
America, Inc.                                                                                  Memphis, TN 38119
Notice of Appearance and Request for Notices        Andrus Wagstaff, PC                        A n: Aimee H. Wagstaﬀ                        303-376-6361     aimee.wagstaff@andruswagstaff.com   Email
Counsel for various child sexual abuse tort                                                    7171 W Alaska Dr
claimants and as a party-in-interest in proceedings                                            Lakewood, CO 80226

Notice of Appearance/Request for Notices            Ashby & Geddes, P.A.                       Attn: Bill Bowden                            302-654-2067     wbowden@ashbygeddes.com             Email
Counsel for Del-Mar-Va Council, Inc., Boy Scouts of                                            500 Delaware Avenue, 8th Floor
America                                                                                        P.O. Box 1150
                                                                                               Wilmington, DE 19899-1150
Notice of Appearance and Request for Notices         Baird Mandalas Brockstedt, LLC            Attn: Stephen W. Spence                      302-644-0306     sws@bmbde.com                       Email
Counsel to several sexual abuse survivor claimants                                             1413 Savannah Rd, Ste 1
                                                                                               Lewes, DE 19958
Notice of Appearance/Request for Notices             Baker Manock & Jensen, PC                 Attn: Jan T. Perkins                                          jperkins@bakermanock.com            Email
Counsel for Sequoia Council of Boy Scouts, Inc.                                                5260 North Palm Avenue, Suite 421
                                                                                               Fresno, CA 93704
Notice of Appearance/Request for Notices        Ballard Spahr LLP                              Attn: Matthew G. Summers                     302-252-4466     summersm@ballardspahr.com           Email
Counsel for Clarendon America Insurance Company                                                Attn: Chantelle D. McClamb                                    mcclambc@ballardspahr.com
                                                                                               919 N. Market St, 11th Fl
                                                                                               Wilmington, DE 19801-3034
Notice of Appearance/Request for Notices         Bayard, P.A.                                  Attn: Erin R. Fay                                             efay@bayardlaw.com                  Email
Counsel for Hartford Accident and Indemnity                                                    Attn: Gregory J. Flasser                                      gflasser@bayardlaw.com
Company, First State Insurance Company, and Twin                                               600 N King St, Ste 400
City Fire Insurance Company                                                                    Wilmington, DE 19801


Notice of Appearance/Request for Notices             Bielli & Klauder, LLC                     Attn: David M. Klauder                       302-397-2557     tbielli@bk-legal.com                Email
Counsel for Various Tort Claimants                                                             1204 N. King Street                                           dklauder@bk-legal.com
                                                                                               Wilmington, DE 19801
Notice of Appearance and Request for Notices         Bodell Bove, LLC                          Attn: Bruce W. McCullough                    302-655-6827     bmccullough@bodellbove.com          Email
Counsel for Agricultural Insurance Company                                                     1225 N King St, Ste 1000
                                                                                               Wilmington, DE 19801
Notice of Appearance/Request for Notices             Bradley Arant Boult Cummings LLP          Attn: Edwin Rice                                              eRice@bradley.com                   Email
Counsel for the United Methodist Ad Hoc                                                        Attn: Elizabeth Brusa                                         ebrusa@bradley.com
Committee                                                                                      100 N Tampa St, Ste 2200                                      ddecker@bradley.com
Counsel for the Florida Conference of the United                                               Tampa, FL 33602
Methodist Church and Various Churches in the
Conference that are Chartered Organizations



Notice of Appearance/Request for Notices             Bradley Riley Jacobs PC                   Attn: Todd C. Jacobs                                          tjacobs@bradleyriley.com            Email
Counsel for the National Surety Corporation                                                    320 W Ohio St, Ste 3W
                                                                                               Chicago, IL 60654
Notice of Appearance and Request for Notices         Brown Rudnick LLP                         Attn: David J. Molton                                         EGoodman@brownrudnick.com           Email
Counsel to the Coalition of Abused Scouts for                                                  7 Times Square                                                DMolton@brownrudnick.com
Justice                                                                                        New York, NY 10036
Notice of Appearance and Request for Notices         Brown Rudnick LLP                         Attn: Sunni P. Beville                                        sbeville@brownrudnick.com           Email
Counsel to the Coalition of Abused Scouts for                                                  Attn: Tristan G. Axelrod                                      taxelrod@brownrudnick.com
Justice                                                                                        1 Financial Ctr
                                                                                               Boston, MA 02111
Notice of Appearance/Request for Notices             Buchalter, A Professional Corporation     Attn: Shawn M. Christianson                  415-227-0770     schristianson@buchalter.com         Email
Counsel for Oracle America, Inc                                                                55 Second Street, 17th Floor
                                                                                               San Francisco, California 94105-3493
Notice of Appearance/Request for Notices Counsel Butler Snow LP                                Attn: Daniel W. Van Horn                                      Danny.VanHorn@butlersnow.com        Email
for Chicksaw Council, BSA, Inc.                                                                P.O. Box 171443
                                                                                               Memphis, TN 38187-1443
Notice of Appearance/Request for Notices             Carruthers & Roth, P.A.                   Attn: Britton C. Lewis                       336-478-1145     bcl@crlaw.com                       Email
Counsel for Arrowood Indemnity Company                                                         235 N. Edgeworth St.
                                                                                               P.O. Box 540
                                                                                               Greensboro, NC 27401
Notice of Appearance/Request for Notices Counsel Chipman, Brown, Cicero & Cole, LLP            Attn: Mark Desgrosseilliers                  302-295-0199     degross@chipmanbrown.com            Email
for Jane Doe, Party in Interest                                                                1313 N Market St, Ste 5400
                                                                                               Wilmington, DE 19801
Notice of Appearance/Request for Notices             Choate, Hall & Stewart LLP                Attn: Douglas R. Gooding                     617-248- 4000    dgooding@choate.com                 Email
Counsel for Liberty Mutual Insurance Company                                                   Attn: Jonathan D. Marshall                                    jmarshall@choate.com
                                                                                               Attn: Michael J. Foley, Jr.                                   mjfoley@choate.com
Notice of Appearance/Request for Notices -          Commonwealth of Pennsylvania               Dept of Labor & Industry                     717-787-7671     ra-li-ucts-bankrupt@state.pa.us     Email
Authorized Agent for the Commonwealth of                                                       Attn: Deb Secrest/Collections Support Unit
Pennsylvania, Dept of Labor and Industry, Office of                                            651 Boas St, Rm 925
Unemployment Compensation Tax Services (UCTS)                                                  Harrisburg, PA 17121

Notice of Appearance/Request for Notices             Connolly Gallagher, LLP                   Attn: Karen C. Bifferato                                      kbifferato@connollygallagher.com    Email
Counsel for IRC Burnsville Crossing, LLC                                                       Attn: Kelly M. Conlan                                         kconlan@connollygallagher.com
                                                                                               1201 N Market St, 20th Fl
                                                                                               Wilmington, DE 19801
Notice of Appearance/Request for Notices             Coughlin Duffy, LLP                       Attn: Kevin Coughlin                         973-267-6442     kcoughlin@coughlinduffy.com         Email
Counsel for Arrowood Indemnity Company                                                         Attn: Lorraine Armenti                                        larmenti@coughlinduffy.com
                                                                                               Attn: Michael Hrinewski                                       mhrinewski@coughlinduffy.com
                                                                                               350 Mount Kemble Ave.
                                                                                               PO Box 1917
                                                                                               Morristown, NJ 0796
NOA - Counsel for Junell & Associates, PLLC          Cousins Law LLC                           Attn: Scott D. Cousins                       302-295-0331     scott.cousins@cousins-law.com       Email
                                                                                               Brandywine Plaza W
                                                                                               1521 West Concord Pike, Ste 301
                                                                                               Wilmington, DE 19803




In re: Boy Scouts of America
and Delaware BSA, LLC
Case No. 20-10343                                                                                            Page 1 of 8
                                                  Case 20-50527-LSS                                 Doc 167                  Filed 03/22/21                  Page 4 of 10
                                                                                                                 Exhibit A
                                                                                                          Core/2002 Service List
                                                                                                         Served as set forth below

                   Description                                             Name                                           Address                   Fax                           Email               Method of Service
Notice of Appearance and Request for Notices        Crew Janci LLP                                  Attn: Stephen Crew                                        peter@crewjanci.com                   Email
Counsel to Abuse Victims                                                                            Attn: Peter Janci                                         steve@crewjanci.com
                                                                                                    1200 NW Naito Pkwy, Ste 500
                                                                                                    Portland, OR 97209
*NOA - Counsel to Appellee Sidley Austin LLP        Cross & Simon, LLC                              A n: Christopher Simon                    302-777-4224    csimon@crosslaw.com                   Email
                                                                                                    A n: Kevin Mann                                           kmann@crosslaw.com
                                                                                                    1105 N Market St, Ste 901
                                                                                                    Wilmington, DE 19801
Notice of Appearance and Request for Notices        Crowell & Moring LLP                            Attn: Mark D. Plevin                      415-986-2827    mplevin@crowell.com                   Email
Counsel to American Zurich Insurance Company                                                        Attn: Austin J. Sutta                                     asutta@crowell.com
                                                                                                    3 Embarcadero Center, 26th Fl
                                                                                                    San Francisco, CA 94111
Notice of Appearance and Request for Notices        Crowell & Moring LLP                            Attn: Tacie H. Yoon                       202-628-5116    tyoon@crowell.com                     Email
Counsel to American Zurich Insurance Company                                                        1001 Pennsylvania Ave, NW
                                                                                                    Washington, D.C. 20004
Notice of Appearance/Request for Notices            Davidoff Hutcher & Citron LLP                   Attn: Jonathan S. Pasternak               914-381-7406    jsp@dhclegal.com                      Email
Counsel for St. Stephen's Episcopal Church                                                          Attn: James B. Glucksman                                  jbg@dhclegal.com
                                                                                                    Attn: Robert L. Rattet                                    rlr@dhclegal.com
                                                                                                    605 3rd Ave
                                                                                                    New York, NY 10158
Notice of Appearance/Request for Notices            Davies Hood PLLC                                Attn: Jason P. Hood                                       Jason.Hood@davieshood.com             Email
Counsel for Chicksaw Council, BSA, Inc.                                                             22 North Front Street, Suite 620
                                                                                                    Memphis, TN 38103-2100
Notice of Appearance/Request for Notices            Dorsey & Whitney LLP                            Attn: Bruce R. Ewing                                      ewing.bruce@dorsey.com                Email
Counsel for Girl Scouts of the United States of                                                     Attn: Eric Lopez Schnabel                                 schnabel.eric@dorsey.com
America                                                                                             51 W 52nd St
                                                                                                    New York, NY 10019
Notice of Appearance/Request for Notices            Dorsey & Whitney LLP                            Attn: Eric Lopez Schnabel                                 schnabel.eric@dorsey.com              Email
Counsel for Girl Scouts of the United States of                                                     Attn: Alessandra Glorioso                                 glorioso.alessandra@dorsey.com
America                                                                                             300 Delaware Ave, Ste 1010
                                                                                                    Wilmington, DE 19801
Notice of Appearance and Request for Notices        Doshi Legal Group, P.C.                         Attn: Amish R. Doshi                                      amish@doshilegal.com                  Email
Counsel to Oracle America, Inc.                                                                     1979 Marcus Ave, Ste 210E
                                                                                                    Lake Success, NY 11042
Notice of Appearance/Request for Notices            Faegre Drinker Biddle & Reath LLP               Attn: Michael P. Pompeo                   317-569-4800    michael.pompeo@faegredrinker.com      Email
Counsel for The Roman Catholic Diocese of                                                           1177 Avenue of the Americas, 41st Floor
Brooklyn, New York                                                                                  New York, NY 10036-2714
Notice of Appearance/Request for Notices            Faegre Drinker Biddle & Reath LLP               Attn: Patrick A. Johnson                  302-467-4201    patrick.jackson@faegredrinker.com     Email
Counsel for The Roman Catholic Diocese of                                                           Attn: Kaitlin W. MacKenzie                                kaitlin.mackenzie@faegredrinker.com
Brooklyn, New York                                                                                  222 Delaware Ave, Ste 1410
                                                                                                    Wilmington, DE 19801-1621
Notice of Appearance/Request for Notices            Ferry Joseph, PA                                Attn: John D. McLaughlin, Jr.             302-575-1714    jmclaughlin@ferryjoseph.com           Email
Counsel for Simon Kenton Council                                                                    824 N Market St, Ste 1000
                                                                                                    Wilmington, DE 19801
Notice of Appearance/Request for Notices            Fineman Krekstein & Harris, PC                  Attn: Dierdre M. Richards                 302-394-9228    drichards@finemanlawfirm.com          Email
Counsel for National Union Fire Insurance Co of PA,                                                 1300 N King St
AIG                                                                                                 Wilmington, DE 19801
Notice of Appearance and Request for Notices        Flordia M. Henderson                            P.O. Box 30604                            901-348-4409    flordia@fhendersonlaw.net             Email
Counsel for Trennie L. Williams and Kiwayna H.                                                      Memphis, TN 38130-0604
Williams, jointly as Parents, Legal Guardians and
Next Friends of T.Q.W., a Minor
Notice of Appearance - Pro Se Counsel for Abuse     Florida State Prison                            Attn: William Russel Hill                                                                       First Class Mail
Claimant                                                                                            PO Box 800
                                                                                                    Raiford, FL 32083-0800
Notice of Appearance/Request for Notices            Foley & Lardner LLP                             Attn: Richard J. Bernard                  212-687-2329    rbernard@foley.com                    Email
Counsel for Boys Scouts of America San Diego                                                        90 Park Ave
                                                                                                    New York, NY 10016
Notice of Appearance/Request for Notices            Foley & Lardner LLP                             Attn: Victor Vilaplana                    858-792-6773    vavilaplana@foley.com                 Email
Counsel for Boys Scouts of America San Diego                                                        3579 Valley Centre Dr, Ste 300
                                                                                                    San Diego, CA 92130
Notice of Appearance/Request for Notices            Foran Glennon Planadech Ponzi & Rudloff, P.C.   Attn: Susan N K Gummow                    312-863-5000    sgummow@fgppr.com                     Email
Counsel for National Union Fire Insurance Co of PA,                                                 Attn: Igor Shleypak                                       ishleypak@fgppr.com
AIG                                                                                                 222 N LaSalle St, Ste 1400
                                                                                                    Chicago, IL 60614
Notice of Appearance/Request for Notices            Fox Swibel Levin & Carroll LLP                  Attn: Margaret M. Anderson                312-224-1201    panderson@foxswibel.com               Email
Counsel for Old Republic Insurance Company                                                          200 W Madison St, Ste 3000
                                                                                                    Chicago, IL 60606
Notice of Appearance and Request for Notices        Gilbert LLP                                     Attn: Kami Quinn                                          chalashtorij@gilbertlegal.com         Email
Counsel to Future Claimants’ Representative                                                         Attn: Meredith Neely                                      quinnk@gilbertlegal.com
                                                                                                    Attn: Emily Grim                                          neelym@gilbertlegal.com
                                                                                                    Attn: Jasmine Chalashtori                                 grime@gilbertlegal.com
                                                                                                    700 Pennsylvania Ave, SE Ste 400
                                                                                                    Washington, DC 20003
Notice of Appearance and Request for Notices        Godfrey & Kahn, SC                              Attn: Erin A. West                        608-257-0609    ewest@gklaw.com                       Email
Counsel for Bay-Lakes Council                                                                       1 E Main St, Ste 500
                                                                                                    P.O. Box 2719
                                                                                                    Madison, WI 53701-2719
Notice of Appearance and Request for Notices        Godfrey & Kahn, SC                              Godfrey & Kahn, SC                        920-436-7988    tnixon@gklaw.com                      Email
Counsel for Bay-Lakes Council                                                                       Attn: Timothy F. Nixon
                                                                                                    200 S Washington St, Ste 100
                                                                                                    Green Bay, WI 54301-4298
NOA - Counsel for Junell & Associates, PLLC         Hicks Thomas LLP                                Attn: John B. Thomas                      713-547-9150    jthomas@hicks-thomas.com              Email
                                                                                                    Attn: Allison Fisher                                      afisher@hicks-thomas.com
                                                                                                    700 Louisiana St., Suite 2300
                                                                                                    Houston, TX 77002
Notice of Appearance/Request for Notices            Hogan♦McDaniel                                  Attn: Daniel K. Hogan                     302-656-7599    dkhogan@dkhogan.com                   Email
Counse on behalf of Eisenberg, Rothweiler,                                                          Attn: Garvan F. McDaniel                                  gfmcdaniel@dkhogan.com
Winkler, Eisenberg & Jeck, P.C. (“Eisenberg”),                                                      1311 Delaware Avenue
counsel for various child sexual abuse tort                                                         Wilmington, DE 19806
claimants




In re: Boy Scouts of America
and Delaware BSA, LLC
Case No. 20-10343                                                                                                 Page 2 of 8
                                                 Case 20-50527-LSS                                     Doc 167                   Filed 03/22/21                 Page 5 of 10
                                                                                                                     Exhibit A
                                                                                                               Core/2002 Service List
                                                                                                              Served as set forth below

                   Description                                              Name                                              Address                  Fax                          Email                   Method of Service
Notice of Appearance and Request for Notices          Hoover & Slovacek, LLP                            Attn: Steven A. Leyh                    713-977-5395     leyh@hooverslovacek.com                  Email
Counsel for the Chapelwood United Methodist                                                             Galleria Tower II
Church                                                                                                  5051 Westheimer Rd, Ste 1200
                                                                                                        Houston, TX 77056
Notice of Appearance and Request for Notices          Ice Miller                                        Attn: Daniel R. Swetnam                 614-224-3568     daniel.swetnam@icemiller.com             Email
Counsel for Simon Kenton Council                                                                        Arena District
                                                                                                        250 West St
                                                                                                        Columbus, OH 43215
Notice of Appearance/Request for Notices              Ichor Consulting, LLC                             Attn: J. Chad Edwards                   866-606-9002     chad@IchorConsulting.com                 Email
Counsel on behalf of various                                                                            3626 N Hall St (Two Oak Lawn) Ste 610
child sexual abuse tort claimants                                                                       Dallas, TX 75219
Core Parties                                          Internal Revenue Service                          Centralized Insolvency Operation        855-235-6787                                              First Class Mail
Internal Revenue Service                                                                                P.O. Box 7346
                                                                                                        Philadelphia, PA 19101-7346
Notice of Appearance/Request for Notices              Jacobs & Crumplar, P.A.                           Attn: Reann Warner                      302-656-5875     raeann@jcdelaw.com                       Email
Counsel for Certain Claimants                                                                           Attn: Thomas C. Crumplar                                 tom@jcdelaw.com
                                                                                                        750 Shipyard Dr., Suite 200
                                                                                                        Wilmington, DE 19801
Notice of Appearance and Request for Notices          James, Vernon & Weeks, P.A.                       Attn: Leander L. James                  208-664-1684     ljames@jvwlaw.net                        Email
Counsel to Certain Tort Claimants                                                                       Attn: Craig K. Vernon                                    cvernon@jvwlaw.net
                                                                                                        Attn: R. Charlie Beckett                                 rbeckett@jvwlaw.net
                                                                                                        1626 Lincoln Wy
                                                                                                        Coeur d’Alene, ID 83815
Notice of Appearance/Request for Notices              Janet, Janet & Scuggs, LLC                        Attn: Gerald D. Jowers, Jr              803-727-1059     gjowers@JJSJustice.com                   Email
Counsel for Claimant J.M. as party in interest                                                          500 Taylor St, Ste 301
                                                                                                        Columbia, SC 29201
Bank Debt                                             JPMorgan Chase Bank, NA                           Attn: Phil Martin                                        louis.strubeck@nortonrosefulbright.com   First Class Mail
                                                                                                        Attn: Louis Strubeck                                                                              Email
                                                                                                        10 S Dearborn St
                                                                                                        Mail Code Il1-1415
                                                                                                        Chicago, Il 60603
Notice of Appearance/Request for Notices              Karr Tuttle Campbell, PS                          Attn: Bruce W. Leaverton                206-682-7100     bleaverton@karrtuttle.com                Email
Counsel for Chief Seattle Council, Boy Scouts of                                                        701 5th Ave, Ste 3300
America                                                                                                 Seattle, WA 98104
Notice of Appearance and Request for Notices          Kelly, Morgan, Dennis, Corzine & Hansen, P.C.     Attn: Michael G. Kelly                  432-363-9121     mkelly@kmdfirm.com                       Email
Counsel to Buffalo Trail Council, Inc.                                                                  P.O. Box 1311
                                                                                                        Odessa, TX 79760-1311
Notice of Appearance and Request for Notices          Klehr Harrison Harvey Branzburg LLP               Attn: Domenic E. Pacitti                                 dpacitti@klehr.com                       Email
Counsel to Abuse Victims                                                                                919 Market St, Ste 1000
                                                                                                        Wilmington, DE 19801
Notice of Appearance and Request for Notices          Klehr Harrison Harvey Branzburg LLP               Attn: Morton R. Branzburg                                mbranzburg@klehr.com                     Email
Counsel to Abuse Victims                                                                                1835 Market St, Ste 1400
                                                                                                        Philadelphia, PA 19103
Notice of Appearance/Request for Notices              Kramer Levin Naftalis & Frankel LLP               Attn: Thomas Moers Mayer                212-715-8000     tmayer@kramerlevin.com                   Email
Counsel for the Official Committee of Unsecured                                                         Attn: Rachel Ringer                                      rringer@kramerlevin.com
Creditors                                                                                               Attn: David E. Blabey Jr.                                dblabey@kramerlevin.com
                                                                                                        Attn: Jennifer R. Sharret                                jsharret@kramerlevin.com
                                                                                                        Attn: Megan M. Wasson                                    mwasson@kramerlevin.com
                                                                                                        177 Ave of the Americas
                                                                                                        New York, NY 10036
Notice of Appearance/Request for Notices             Latham & Watkins LLP                               Attn: Adam J. Goldberg                  212-751-4864     adam.goldberg@lw.com                     Email
Counsel for The Church of Jesus Christ of Latter-day                                                    885 3rd Ave
Saints                                                                                                  New York, NY 10022-4834
Notice of Appearance/Request for Notices             Latham & Watkins LLP                               Attn: Jeffrey E Bjork                   213-891-8763     jeff.bjork@lw.com                        Email
Counsel for The Church of Jesus Christ of Latter-day                                                    Attn: Kimberly A Posin                                   kim.posin@lw.com
Saints                                                                                                  355 S Grand Ave, Ste 100
                                                                                                        Los Angeles, CA 90071-1560
Notice of Appearance and Request for Notices          Linebarger Goggan Blair & Sampson, LLP            Attn: Don Stecker                       210-225-6410     sanantonio.bankruptcy@publicans.com      Email
Counsel to Ector CAD                                                                                    112 E Pecan St, Ste 2200
                                                                                                        San Antonio, TX 78205
Notice of Appearance/Request for Notices              Linebarger Goggan Blair & Sampson, LLP            Attn: Elizabeth Weller                  469-221-5003     dallas.bankruptcy@publicans.com          Email
Counsel for Dallas County                                                                               2777 N. Stemmons Fwy, Ste 1000
                                                                                                        Dallas, TX 75207
Notice of Appearance/Request for Notices              Linebarger Goggan Blair & Sampson, LLP            Attn: John P. Dillman                   713-844-3503     houston_bankruptcy@publicans.com         Email
Counsel for Houston Liens, Harris County, Cleveland                                                     P.O. Box 3064
ISD, Montgomery County, Orange County, and                                                              Houston, TX 77253-3064
Montgomery County
Notice of Appearance/Request for Notices              Maurice Wutscher LLP                              Attn: Alan C. Hochheiser                216-472-8510     ahochheiser@mauricewutscher.com          Email
Counsel for AmTrust North America, Inc. on behalf                                                       23611 Chagrin Blvd. Suite 207
of Wesco Insurance Company                                                                              Beachwood, OH 44123
Notice of Appearance/Request for Notices              McCreary, Veselka, Bragg & Allen, PC              Attn: Tara LeDay                        512-323-3205     tleday@mvbalaw.com                       Email
Counsel for The County of Anderson, Texas, The                                                          P.O. Box 1269
County of Denton, Texas, Harrison Central Appraisal                                                     Round Rock, TX 78680
District, The County of Harrison, Texas, The County
of Henderson, Texas, Midland Central Appraisal
District, The County of Milam, Texas, Terry County
Appraisal District and The County of Williamson,
Texas
Notice of Appearance/Request for Notices              McDermott Will & Emery LLP                          Attn: Ryan S. Smethurst               202-756-8087     rsmethurst@mwe.com                       Email
Counsel for Allianz Global Risks US Insurance                                                             Attn: Margaret H. Warner                               mwarner@mwe.com
Company                                                                                                   The McDermott Building
                                                                                                          500 North Capitol Street, NW
                                                                                                          Washington, DC 20001-1531
Notice of Appearance and Request for Notices          Miller, Canfield, Paddock and Stone, P.L.C.         Attn: Danielle Mason Anderson         269-382-0244     andersond@millercanfield.com             Email
Counsel to Stryker Medical                                                                                277 S Rose St, Ste 5000
                                                                                                          Kalamazoo, MI 49007
Notice of Appearance/Request for Notices              Mintz, Levin, Cohn, Ferris, Glovsky And Popeo, P.C. Attn: Kim V. Marrkand                 617-542- 2241    kmarrkand@mintz.com                      Email
Counsel for Liberty Mutual Insurance Company                                                              Attn: Nancy D. Adams                                   ndadams@mintz.com
                                                                                                          Attn: Laura Bange Stephens                             lbstephens@mintz.com
                                                                                                          One Financial Ctr
                                                                                                          Boston, MA 02111




In re: Boy Scouts of America
and Delaware BSA, LLC
Case No. 20-10343                                                                                                     Page 3 of 8
                                                Case 20-50527-LSS                                    Doc 167                    Filed 03/22/21           Page 6 of 10
                                                                                                                  Exhibit A
                                                                                                           Core/2002 Service List
                                                                                                          Served as set forth below

                     Description                                       Name                                               Address               Fax                           Email                  Method of Service
Notice of Appearance/Request for Notices         Mirick, O'Connell, DeMallie & Lougee, LLP           Attn: Kate P Foley                  508-898-1502     kfoley@mirickoconnell.com                Email
Counsel for Sun Life Assurance Company of Canada                                                     1800 W Park Dr, Ste 400
                                                                                                     Westborough, MA 01581
Notice of Appearance/Request for Notices         Mirick, O'Connell, DeMallie & Lougee, LLP           Attn: Paul W Carey                  508-791-8502     pcarey@mirickoconnell.com                Email
Counsel for Sun Life Assurance Company of Canada                                                     100 Front St
                                                                                                     Worcester, MA 01608
Notice of Appearance/Request for Notices           Missouri Department of Revenue                    Bankruptcy Unit                     573-751-7232     deecf@dor.mo.gov                         Email
Counsel for Missouri Department of Revenue                                                           Attn: Steven A. Ginther
                                                                                                     PO Box 475
                                                                                                     Jefferson City, MO 65105-0475
Notice of Appearance and Request for Notices       Monzack Mersky Browder and Hochman, P.A.          Attn: Rachel B. Mersky                               rmersky@monlaw.com                       Email
Counsel to the Coalition of Abused Scouts for                                                        1201 N Orange St, Ste 400
Justice                                                                                              Wilmington, DE 19801
Notice of Appearance/Request for Notices           Monzack Mersky McLaughlin & Browder, PA           Attn: Brian McLaughlin              302-656-2769     bmclaughlin@monlaw.com                   Email
Counsel for Waste Management                                                                         Attn: Rachel Mersky                                  rmersky@monlaw.com
                                                                                                     1201 N Orange St, Ste 400
                                                                                                     Wilmington, DE 19801
Notice of Appearance/Request for Notices           Moore & Rutt, PA                                  Attn: David N. Rutt                                  dnrutt@mooreandrutt.com                  Email
Counsel for the Florida Conference of the United                                                     Attn: Scott G. Wilcox                                swilcox@mooreandrutt.com
Methodist Church and Various Churches in the                                                         122 N Market St
Conference that are Chartered Organizations                                                          P.O. Box 554
Notice of Appearance/Request for Notices Counsel Morris James LLP                                    Georgetown,
                                                                                                     Attn: Jeffrey R.DEWaxman
                                                                                                                        19947            302-571-1750     jwaxman@morrisjames.com                  Email
for Pearson Education, Inc. and NCS Pearson, Inc.                                                    Attn: Eric J. Monso                                  emonzo@morrisjames.com
                                                                                                     500 Delaware Ave, Ste 1500
                                                                                                     P.O. Box 2306
Notice of Appearance/Request for Notices           Morris James LLP                                  Wilmington,
                                                                                                     Attn: Brett D.DE 19899-2306
                                                                                                                    Fallon               302-571-1750     bfallon@morrisjames.com                  Email
Counsel for Old Republic Insurance Company                                                           Attn: Brya M. Keilson                                bkeilson@morrisjames.com
                                                                                                     500 Delaware Ave, Ste 1500
                                                                                                     P.O. Box 2306
                                                                                                     Wilmington, DE 19899-2306
Notice of Appearance/Request for Notices           Morris James LLP                                  Attn: Stephen M. Miller             302-571-1750     smiller@morrisjames.com                  Email
Counsel for Old Republic Insurance Company                                                           500 Delaware Ave, Ste 1500
                                                                                                     Wilmington, DE 19801
Core Parties                                       Morris, Nichols, Arsht & Tunnell                  Attn: Derek C. Abbott               302-658-7036     dabbott@mnat.com                         Email
Counsel for Debtor                                                                                   Attn: Joseph Charles Barsalona II                    jbarsalona@mnat.com
                                                                                                     Attn: Eric Moats                                     emoats@mnat.com
                                                                                                     Attn: Andrew R. Remming                              aremming@mnat.com
                                                                                                     Attn: Paige N. Topper                                ptopper@mnat.com
                                                                                                     1201 N. Market Street
                                                                                                     P.O. Box 1347
                                                                                                     Wilmington, DE, 19899

Notice of Appearance/Request for Notices           Motley Rice LLC                                   A n: Daniel R. Lapinksi             856-667-5133     dlapinski@motleyrice.com                 Email
Counsel for various child sexual abuse tort                                                          210 Lake Dr E, Ste 101
claimants                                                                                            Cherry Hill, NJ 08002

Notice of Appearance/Request for Notices           Motley Rice LLC                                   Attn: Joseph F. Rice                843-216-9290     jrice@motleyrice.com                     Email
Counsel for various child sexual abuse tort                                                          28 Bridgeside Blvd
claimants                                                                                            Mt Pleasant, SC 29464

Notice of Appearance/Request for Notices           Nagel Rice LLP                                    Attn: Bradley L Rice                973-618-9194     brice@nagelrice.com                      Email
Counsel for Jack Doe, Creditor and Defendant in                                                      103 Eisenhower Pkwy
Adversary Case                                                                                       Roseland, NJ 07068
Notice of Appearance and Request for Notices       Napoli Shkolnnik PLLC                             Attn: R. Joseph Hrubiec                              RHrubiec@NapoliLaw.com                   Email
Counsel to Claimant J.M.                                                                             919 N Market St, Ste 1801
                                                                                                     Wilmington, DE 19801
Notice of Appearance/Request for Notices Counsel Nelson Comis Kettle & Kinney, LLP                   A n: William E. Winﬁeld             805-604- 4150    wwinfield@calattys.com                   Email
for Ventura County Council of BSA                                                                    300 E Esplande Dr, Ste 1170
                                                                                                     Oxnard, CA 93036
Notice of Appearance/Request for Notices           Nelson Mullins Riley & Scarborough LLP            A n: David Barnes, Jr               202-689-2860     david.barnes@nelsonmullins.com           Email
Counsel for Indian Waters Council                                                                    101 Cons tu on Ave NW, Ste 900
                                                                                                     Washington, DC 20001




Notice of Appearance/Request for Notices           Nicolaides Fink Thorpe Michaelides Sullivan LLP   Attn: Matthew S. Sorem              312-585-1401     msorem@nicolaidesllp.com                 Email
Counsel for Allianz Global Risks US Insurance                                                        10 S. Wacker Dr., 21st Floor
Company                                                                                              Chicago, IL 60606
Notice of Appearance/Request for Notices           Norton Rose Fulbright Us LLP                      Attn: Louis R. Strubeck, Jr.                         louis.strubeck@nortonrosefulbright.com   Email
Counsel for JPMorgan Chase Bank, National                                                            1301 Ave of the Americas
Association                                                                                          New York, NY 10019-6022
Notice of Appearance/Request for Notices           Norton Rose Fulbright Us LLP                      Attn: Louis R. Strubeck, Jr         214-855-8200     louis.strubeck@nortonrosefulbright.com   Email
Counsel for JPMorgan Chase Bank, National                                                            Attn: Kristian W. Gluck                              kristian.gluck@nortonrosefulbright.com
Association                                                                                          Attn: Ryan E. Manns                                  ryan.manns@nortonrosefulbright.com
                                                                                                     2200 Ross Avenue, Suite 3600
                                                                                                     Dallas, TX 75201-7933
Notice of Appearance and Request for Notices       Nye, Stirling, Hale & Miller LLP                  Attn: Joel M. Walker                412-857-5350     jmwalker@nshmlaw.com                     Email
Counsel for various child sexual abuse tort                                                          1145 Bower Hill Rd, Ste 104
claimants                                                                                            Pittsburgh, PA 15243
Notice of Appearance and Request for Notices       O’Connor Playdon Guben & Inouye LLP               Attn: Jerrold K. Guben              808-531-8628     JKG@opgilaw.com                          Email
Counsel to Boy Scouts of America for Hawaii and                                                      Makai Tower, Ste 2400
Guam Chapter                                                                                         733 Bishop St
                                                                                                     Honolulu, HI 96813




In re: Boy Scouts of America
and Delaware BSA, LLC
Case No. 20-10343                                                                                                  Page 4 of 8
                                                Case 20-50527-LSS                                   Doc 167                   Filed 03/22/21            Page 7 of 10
                                                                                                                 Exhibit A
                                                                                                           Core/2002 Service List
                                                                                                          Served as set forth below

                     Description                                         Name                                          Address                Fax                              Email           Method of Service
Notice of Appearance/Request for Notices          O’Melveny & Myers LLP                             A n: Tancred Schiavoni                                                                  First Class Mail
Counsel to for Century Indemnity Company, as                                                        Times Square Tower
successor to Cigna Specialty Insurance Company                                                      7 Times Square
f/k/a California Union Insurance Company, and CCI                                                   New York, NY 10036-6537
Insurance Company as successor to Insurance
Company of North America, et al.
Notice of Appearance/Request for Notices          Office of the Attorney General                    Attn: Christopher S. Murphy         512-936- 1409    christopher.murphy@oag.texas.gov   Email
Counsel for the Texas Workforce Commission                                                          Attn: Sherri K. Simpson                              sherri.simpson@oag.texas.gov
                                                                                                    Bankruptcy & Collections Division
                                                                                                    P.O. Box 12548
                                                                                                    Austin, TX 78711-2548
Core Parties                                          Office of the United States Trustee           Attn: David L. Buchbinder           302-573-6497     david.l.buchbinder@usdoj.gov       First Class Mail
Office of the United States Trustee                                                                 Attn: Hannah Mufson McCollum                         hannah.mccollum@usdoj.gov          Email
                                                                                                    844 King St, Suite 2207
                                                                                                    Lockbox 35
                                                                                                    Wilmington, DE 19801
Notice of Appearance/Request for Notices              Pachulski Stang Ziehl & Jones LLP             Attn: James I. Stang                302-652-4400     jstang@pszjlaw.com                 Email
Counsel to the Tort Claimants' Committee                                                            Attn: Linda F. Cantor                                lcantor@pszjlaw.com
                                                                                                    10100 Santa Monica Blvd, 13th Fl
                                                                                                    Los Angeles, CA 90067-4003
Notice of Appearance/Request for Notices              Pachulski Stang Ziehl & Jones LLP             Attn: Robert Orgel                  302-652-4400     rorgel@pszjlaw.com                 Email
Counsel for the Tort Claimants' Committee                                                           Attn: James O'Neill                                  joneill@pszjlaw.com
                                                                                                    Attn: John Lucas                                     jlucas@pszjlaw.com
                                                                                                    Attn: Ilan Scharf                                    ischarf@pszjlaw.com
                                                                                                    919 N Market St.,17th Floor
                                                                                                    P.O. Box 8705
                                                                                                    Wilmington, DE 19899-8705
Notice of Appearance and Request for Notices          Paul Mones PC                                 Attn: Paul Mones                                     paul@paulmones.com                 Email
Counsel to Abuse Victims                                                                            13101 Washington Blvd
                                                                                                    Los Angeles, CA 90066
Notice of Appearance/Request for Notices              Pension Benefit Guaranty Corporation          Attn: Patricia Kelly, CFO           202-326-4112     kelly.patricia@pbgc.Gov            Email
Counsel for the Pension Benefit Guaranty                                                            Attn: Cassandra Burton, Attorney                     burton.cassandra@pbgc.gov
Corporation                                                                                         Attn: Craig Fessenden                                fessenden.craig@pbgc.gov
                                                                                                    1200 K St NW
                                                                                                    Washington, DC 20005

Notice of Appearance and Request for Notices        Perdue, Brandon, Fielder, Collins & Mott, LLP   Attn: John T. Banks                 512-302-1802     jbanks@pbfcm.com                   Email
Counsel for Burleson County Tax Office, Luling ISD                                                  3301 Northland Dr, Ste 505
Tax Office, Colorado County Tax Office, Fayette                                                     Austin, TX 78731
County Tax Office, Milano ISD Tax Office, and Gause
ISD Tax Office
Notice of Appearance/Request for Notices            Pfau Cochran Vertetis Amala PLLC                Attn: Michael T. Pfau               206-623-3624     michael@pcvalaw.com                Email
Counsel for Various Tort Claimants                                                                  Attn: Jason P. Amala                                 jason@pcvalaw.com
                                                                                                    Attn: Vincent T. Nappo                               vnappo@pcvalaw.com
                                                                                                    403 Columbia Street, Suite 500
                                                                                                    Seattle, WA 98104
Notice of Appearance/Request for Notices              Phillips Lytle LLP                            Attn: Angela Z Miller               716-852-6100     amiller@phillipslytle.com          Email
Counsel for Pearsons Education, Inc. and NSC                                                        One Canalside, 125 Main St
Pearsons, Inc.                                                                                      Buffalo, NY 14203,
Notice of Appearance and Request for Notice           Potter Anderson & Corroon LLP                 Attn: Jeremy Ryan                   302-658-1192     jryan@potteranderson.com           Email
Counsel for the United Methodist Ad Hoc                                                             Attn: D. Ryan Slaugh                                 rslaugh@potteranderson.com
Committee/Counsel to Catholic Mutual Relief                                                         1313 N Market St, 6th FL
Society of America                                                                                  P.O. Box 951
                                                                                                    Wilmington, DE 19899
ENR                                                   Raul Diaz                                                                                          rauldiaz2503@gmail.com             Email
Notice of Appearance/Request for Notices              Reed Smith LLP                                Attn: Kurt F. Gwynne                302-778-7575     kgwynne@reedsmith.com              Email
Counsel to the Official Committee of Unsecured                                                      Attn: Katelin A. Morales                             kmorales@reedsmith.com
Creditors                                                                                           120 N Market St, Ste 1500
                                                                                                    Wilmington, DE 19801
Notice of Appearance/Request for Notices             Reger Rizzo & Darnall LLP                      A n: Louis J. Rizzo, Jr                              lrizzo@regerlaw.com                Email
Counsel for Travelers Casualty and Surety                                                           1521 Concord Pike, Ste 305
Company, Inc. (fka Aetna Casualty & Surety                                                          Brandywine Plaza West
Company), St. Paul Surplus Lines Insurance                                                          Wilmington, DE 19803
Company, and Gulf Insurance Company
Notice of Appearance/Request for Notices             Richards, Layton & Finger, PA                  Attn: Michael Merchant              302-651-7701     merchant@rlf.com                   Email
Counsel for The Church of Jesus Christ of Latter-day                                                Attn: Brett Haywood                                  haywood@rlf.com
Saints                                                                                              One Rodney Square
                                                                                                    920 N King St
                                                                                                    Wilmington, DE 19801
Notice of Appearance/Request for Notices              Schiff Hardin LLP                             Attn: Everett Cygal                 312-258-5600     ecygal@schiffhardin.com            Email
Counsel to Catholic Mutual Relief Society of                                                        Attn: Joseph Mark Fisher                             mfisher@schiffhardin.com
America                                                                                             Attn: Daniel Schufreider                             dschufreider@schiffhardin.com
                                                                                                    Attn: Jin Yan                                        jyan@schiffhardin.com
                                                                                                    233 S Wacker Dr, Ste 7100
                                                                                                    Chicago, IL 60606
*NOA - Counsel for Courtney and Stephen Knight,       Schnader Harrison Segal & Lewis LLP           Attn: Richard A. Barkasy, Esq.      302-888-1696     rbarkasy@schnader.com              Email
Jointly as the Surviving Parents of E.J.K., a Minor                                                 Attn: Kristi J. Doughty, Esq.                        kdoughty@schnader.co
Child




Notice of Appearance/Request for Notices              Seitz, Van Ogtrop & Green, P.A.               Attn: R. Karl Hill                  302-888- 0606    khill@svglaw.com                   Email
Counsel for Liberty Mutual Insurance Company                                                        222 Delaware Ave, Ste 1500
                                                                                                    Wilmington, DE 19801
Notice of Appearance/Request for Notices              Sequoia Council of Boy Scouts, Inc.           Attn: Michael Marchese                               michael.marchese@scouting.org      Email
Sequoia Council of Boy Scouts, Inc.                                                                 6005 N. Tamera Avenue
                                                                                                    Fresno, CA 93711




In re: Boy Scouts of America
and Delaware BSA, LLC
Case No. 20-10343                                                                                                 Page 5 of 8
                                                Case 20-50527-LSS                               Doc 167                  Filed 03/22/21                Page 8 of 10
                                                                                                             Exhibit A
                                                                                                      Core/2002 Service List
                                                                                                     Served as set forth below

                     Description                                     Name                                             Address                  Fax                         Email            Method of Service
Notice of Appearance/Request for Notices         Shipman & Goodwin LLP                          Attn: James P. Ruggeri                  202-469-7751    jruggeri@goodwin.com              Email
Counsel for Hartford Accident and Indemnity                                                     Attn: Joshua D. Weinberg                                jweinberg@goodwin.com
Company, First State Insurance Company, and Twin                                                Attn: Michele Backus Konigsberg                         mkonigsberg@goodwin.com
City Fire Insurance Company                                                                     Attn: Abigail W. Williams                               awilliams@goodwin.com
                                                                                                1875 K St NW, Ste 600
                                                                                                Washington, DC 20006-1251
Notice of Appearance/Request for Notices         Shipman & Goodwin LLP                          Attn: Eric S. Goldstein                 860-251-5218    egoldstein@goodwin.com            Email
Counsel for Hartford Accident and Indemnity                                                     One Constitution Plaza                                  bankruptcy@goodwin.com
Company, First State Insurance Company, and Twin                                                Hartford, CT 06103-1919                                 bankruptcyparalegal@goodwin.com
City Fire Insurance Company
Core Parties                                     Sidley Austin LLP                              Attn: Blair Warner                      312-853-7036    blair.warner@sidley.com           Email
Counsel for Debtor                                                                              Attn: Matthew Evan Linder                               mlinder@sidley.com
                                                                                                Attn: Thomas A. Labuda, Jr.                             tlabuda@sidley.com
                                                                                                Attn: Karim Basaria                                     kbasaria@sidley.com
                                                                                                One South Dearborn Street
                                                                                                Chicago, IL 60603
Core Parties                                          Sidley Austin LLP                         Attn: Jessica C. Boelter                212-839-5599    jboelter@sidley.com               Email
Counsel for Debtor                                                                              787 Seventh Avenue
                                                                                                New York, NY 10019
Notice of Appearance/Request for Notices              Squire Patton Boggs (US) LLP              Attn: Mark A. Salzberg                  202-457-6315    mark.salzberg@squirepb.com        Email
Counsel for The Domestic and Foreign Missionary                                                 2550 M St, NW
Society of the Protestant Episcopal Church in the                                               Washington, DC 20037
United States of America
Notice of Appearance/Request for Notices            Squire Patton Boggs (US) LLP                Attn: Travis A. McRoberts               214-758-1550    travis.mcroberts@squirepb.com     Email
Counsel for The Domestic and Foreign Missionary                                                 2000 McKinney Ave, Ste 1700
Society of the Protestant Episcopal Church in the                                               Dallas, TX 75201
United States of America
Notice of Appearance and Request for Notices        Stamoulis & Weinblatt LLC                   Stamoulis & Weinbla LLC                                 stamoulis@swdelaw.com             Email
Counsel to for Century Indemnity Company, as                                                    A n: Stama os Stamoulis                                 weinblatt@swdelaw.com
successor to Cigna Specialty Insurance Company                                                  A n: Richard Weinbla
f/k/a California Union Insurance Company, and CCI                                               800 N West St, Ste 800
Insurance Company as successor to Insurance                                                     Wilmington, DE 19801
Company of North America; Chubb Custom
Insurance Company; Federal Insurance Company;
Insurance Company of North America; Pacific
Employers Insurance Company; Pacific Indemnity
Company, as successor to Texas Pacific Indemnity
Company; United States Fire Insurance Company;
Westchester Fire Insurance Company, by novation
for policies issued by Industrial Indemnity Company
and International Insurance Company; and
Westchester Surplus Lines Insurance Company

Notice of Appearance/Request for Notices             Stark & Stark, PC                          Attn: Joseph H Lemkin                   609-896-0629    jlemkin@stark-stark.com           Email
Counsel for R.L. and C.L., Plaintiffs in State Court                                            P.O. Box 5315
action pending in the Superior Court of New Jersey,                                             Princeton, NJ 08543
Essex County
Notice of Appearance and Request for Notices         Steptoe & Johnson LLP                      Attn: Harry Lee                         202-429-3902    hlee@steptoe.com                  Email
Counsel for Clarendon America Insurance Company                                                 Attn: John O’Connor                                     joconnor@steptoe.com
                                                                                                Attn: Brett Grindrod                                    bgrindrod@steptoe.com
                                                                                                1330 Connecticut Ave, N.W
                                                                                                Washington, DC 20036
Notice of Appearance and Request for Notices          Straffi & Straffi, LLC                    Attn: Daniel Straffi, Jr                732-341-3548    bkclient@straffilaw.com           Email
Counsel for the Presbyterian Church of Lakehurst                                                670 Commons Way
                                                                                                Toms River, NJ 08755
Notice of Appearance and Request for Notices           Sullivan Hazeltine Allinson LLC          Attn: William D. Sullivan               302-428-8195    bsullivan@sha-llc.com             Email
Counsel to Eric Pai, as administrator of the Estate of                                          919 N Market St, Ste 420
J. Pai                                                                                          Wilmington, DE 19801
Notice of Appearance and Request for Notices           Sullivan Hill Lewin Rez & Engel, PLC     Attn: James Hill/ Christopher Hawkins   619-231-4372    Hill@SullivanHill.com             Email
Counsel for The Episcopal Diocese of San Diego                                                  Attn: Kathleen Cashman-Kramer
                                                                                                600 B St, Ste 1700
                                                                                                San Diego, CA 92101
Notice of Appearance/Request for Notices              Swenson & Shelley, PLLC                   Attn: Kevin D. Swenson                  855-450-8435    Kevin@swensonshelley.com          Email
Counsel for various child sexual abuse tort                                                     107 S 1470 E, Ste 201
claimants                                                                                       St George, UT 84790
Notice of Appearance/Request for Notices              Synchrony Bank                            c/o PRA Receivables Management, LLC     757-351-3257    claims@recoverycorp.com           Email
Authorized Agent for Synchrony Bank                                                             Attn: Valerie Smith
                                                                                                P.O. Box 41021
                                                                                                Norfolk, VA 23541
NOA - Counsel for Bailey Cowan Heckaman PLLC          The Bifferato Firm                        Attn: Ian Connor Bifferato              302-298-0688    cbifferato@tbf.legal              Email
                                                                                                1007 N. Orandge St., 4TH FL
                                                                                                Wilmington, DE 19801
Bonds                                                 The County Commission Of Fayette County   Attn: President                                                                           First Class Mail
                                                                                                P.O. Box 307
                                                                                                Fayetteville, WV 25840
Bonds                                                 The County Commission Of Fayette County   c/o Steptoe & Johnson Pllc                                                                First Class Mail
                                                                                                Attn: John Stump, Esq.
                                                                                                Chase Tower - Eighth Fl
                                                                                                707 Virginia St E.
                                                                                                Charleston, WV 25301
Notice of Appearance and Request for Notices     The Law Office of James Tobia, LLC             Attn: James Tobia                       302-656-8053    jtobia@tobialaw.com               Email
Counsel for Nichole Erickson and Mason Gordon, a                                                1716 Wawaset St
minor by his mother Nichole Erickson                                                            Wilmington, DE 19806
Notice of Appearance/Request for Notices         The Law Offices of Joyce, LLC                  Attn: Michael J. Joyce                                  mjoyce@mjlawoffices.com           Email
Counsel for Arrowood Indemnity Company                                                          1225 King St.
                                                                                                Suite 800
                                                                                                Wilmington, DE 19801
Notice of Appearance/Request for Notices              The Neuberger Firm                        Attn: Thomas S. Neuberger               302-655-0582    tsn@neubergerlaw.com              Email
Counsel for Certain Claimants                                                                   Attn: Stephen J. Neuberger                              sjn@neubergerlaw.com
                                                                                                17 Harlech Dr.
                                                                                                Wilmington, DE 19807




In re: Boy Scouts of America
and Delaware BSA, LLC
Case No. 20-10343                                                                                             Page 6 of 8
                                                  Case 20-50527-LSS                             Doc 167                  Filed 03/22/21                       Page 9 of 10
                                                                                                             Exhibit A
                                                                                                      Core/2002 Service List
                                                                                                     Served as set forth below

                   Description                                             Name                                      Address                         Fax                            Email             Method of Service
Notice of Appearance and Request for Notices        The Powell Firm, LLC                        Attn: Jason C. Powell                                          jpowell@delawarefirm.com             Email
Counsel for The Waite and Genevieve Phillips                                                    Attn: Thomas Reichert                                          treichert@delawarefirm.com
Foundation                                                                                      1201 N Orange St, Ste 500
                                                                                                P.O. Box 289
                                                                                                Wilmington, DE 19899
Notice of Appearance/Request for Notices            Thomas Law Office, PLLC                     Attn: Tad Thomas                               877-955-7002    tad@thomaslawoffices.com             Email
Counsel for Certain Claimants                                                                   Attn: Louis C. Schneider                                       lou.schneider@thomaslawoffices.com
                                                                                                9418 Norton Commons Blvd, Ste 200
                                                                                                Louisville, KY 40059
Notice of Appearance and Request for Notices        TN Dept of Labor - Bureau of Unemployment   c/o TN Attorney General's Office, Bankruptcy   615-741-3334    AGBankDelaware@ag.tn.gov             Email
Tennessee Attorney General's Office                 Insurance                                   Division
                                                                                                Attn: Laura L. McCloud
                                                                                                PO Box 20207
                                                                                                Nashville, Tennessee 37202-0207
Notice of Appearance/Request for Notices            Tremont Sheldon Robinson Mahoney PC         Attn: Cindy Robinson                           203-366-8503    crobinson@tremontsheldon.com         Email
Counsel for Jane Doe, Party in Interest                                                         Attn: Doug Mahoney                                             dmahoney@tremontsheldon.com
                                                                                                64 Lyon Ter
                                                                                                Bridgeport, CT 06604
Notice of Appearance/Request for Notices            Troutman Pepper Hamilton Sanders LLP        Attn: David M. Fournier                        302-421-8390    david.fournier@troutman.com          Email
Counsel for the National Surety Corporation &                                                   Attn: Marcy J. McLaughlin Smith                                marcy.smith@troutman.com
Allianz Global Risks US Insurance Company                                                       1313 Market St, Ste 5100
                                                                                                P.O. Box 1709
                                                                                                Wilmington, DE 19899-1709
Notice of Appearance/Request for Notices            Troutman Pepper Hamilton Sanders LLP        Attn: Harris B. Winsberg                       404-885-3900    harris.winsberg@troutman.com         Email
Counsel for the National Surety Corporation &                                                   Attn: Matthew G. Roberts                                       matthew.roberts2@troutman.com
Allianz Global Risks US Insurance Company                                                       600 Peachtree St NE, Ste 3000
                                                                                                Atlanta, GA 30308
Notice of Appearance/Request for Notices            Tune, Entrekin & White, PC                  A n: Joseph P. Rusnak                          615-244-2278    Jrusnak@tewlawfirm.com               Email
Counsel to an unidentified sexual abuse survivor                                                315 Deaderick St, Ste 1700
                                                                                                Nashville, TN 37238



Notice of Appearance and Request for Notices        Tybout, Redfearn & Pell                     Attn: Seth J. Reidenberg                       302-658-4018    sreidenberg@trplaw.com               Email
Counsel to American Zurich Insurance Company                                                    750 Shipyard Dr, Ste 400
                                                                                                P.O. Box 2092
                                                                                                Wilmington, DE 19899-2092
Core Parties                                        United States Dept Of Justice               950 Pennsylvania Ave, Nw                                                                            First Class Mail
                                                                                                Room 2242
                                                                                                Washington, DC 20530-0001
Core Parties                                        US Attorney For Delaware                    Attn: David C Weiss                            302-573-6220    usade.ecfbankruptcy@usdoj.gov        Email
                                                                                                1007 Orange St, Ste 700
                                                                                                P.O. Box 2046
                                                                                                Wilmington, DE 19899-2046
Core Parties                                      Wachtell, Lipton, Rosen & Katz                Attn: Richard Mason                            212-403-2252    rgmason@wlrk..com                    Email
Counsel for Ad Hoc Committee of Local Councils of                                               Attn: Douglas Mayer                                            dkmayer@wlrk.com
the Boy Scouts of America                                                                       Attn: Joseph C. Celentino                                      jccelentino@wlrk.com
                                                                                                51 W 52nd St
                                                                                                New York, NY 10019
NOA - Counsel to D. Miller & Associates PLLC        Walden Macht & Haran LLP                    Daniel Miller                                                  dmiller@wmhlaw.com                   Email
                                                                                                2532 Justin Lane
                                                                                                Wilmington, DE 19810
Notice of Appearance and Request for Notices        Walker Wilcox Maousek LLP                   Attn: Christopher A. Wadley                                    cwadley@walkerwilcox.com             Email
Counsel to for Century Indemnity Company, as                                                    1 N Franklin, Ste 3200
successor to Cigna Specialty Insurance Company                                                  Chicago, IL 60606
f/k/a California Union Insurance Company, and CCI
Insurance Company as successor to Insurance
Company of North America; Chubb Custom
Insurance Company; Federal Insurance Company;
Insurance Company of North America; Pacific
Employers Insurance Company; Pacific Indemnity
Company, as successor to Texas Pacific Indemnity
Company; United States Fire Insurance Company;
Westchester Fire Insurance Company, by novation
for policies issued by Industrial Indemnity Company
and International Insurance Company; and
Westchester Surplus Lines Insurance Company

Notice of Appearance/Request for Notices            Wanger Jones Helsley, PC                    Attn: Riley C. Walter                                          rwalter@wjhattorneys.com             Email
Counsel for Sequoia Council of Boy Scouts, Inc.                                                 265 E. River Park Circle, Suite 310
                                                                                                Fresno, CA 93720
Notice of Appearance/Request for Notices            Ward and Smith, P.A.                        Attn: Paul A Fanning                           252-215-4077    paf@wardandsmith.com                 Email
Counsel for East Carolina Council BSA, Inc.                                                     P.O. Box 8088
                                                                                                Greenville, NC 27835-8088
Notice of Appearance/Request for Notices            White & Case LLP                            Attn: Jessica C.K. Boelter                                     jessica.boelter@whitecase.com        Email
Boy Scouts of America And Delaware BSA, LLC                                                     1221 Ave of the Americas
                                                                                                New York, NY 10020-1095
Notice of Appearance/Request for Notices            White & Case LLP                            Attn: Michael C. Andolina                                      mandolina@whitecase.com              Email
Boy Scouts of America And Delaware BSA, LLC                                                     Attn: Matthew E. Linder                                        mlinder@whitecase.com
                                                                                                111 S Wacker Dr
                                                                                                Ste 5100
                                                                                                Chicago, IL 60606-4302
Notice of Appearance/Request for Notices            Whiteford Taylor & Preston LLC              Attn: Richard W. Riley                                         rriley@wtplaw.com                    Email
Counsel for Baltimore Area Council Boy Scouts of                                                The Renaissance Centre
America, Inc.                                                                                   405 North King Street, Suite 500
                                                                                                Wilmington, Delaware 19801
Notice of Appearance/Request for Notices          Whiteford Taylor & Preston LLP                Attn: Todd M. Brooks                                           tbrooks@wtplaw.com                   Email
Counsel for Baltimore Area Council Boy Scouts of                                                Seven Saint Paul Street, 15th Floor
America, Inc.                                                                                   Baltimore, Maryland 21202-1626
Notice of Appearance and Request for Notices      Wilks Law, LLC                                Attn: David E. Wilks                                           dwilks@wilks.law                     Email
Counsel for Interested Parties Andrew Van Arsdale                                               4250 Lancaster Pike, Ste 200
and Timothy Kosnoff                                                                             Wilmington, DE 19805




In re: Boy Scouts of America
and Delaware BSA, LLC
Case No. 20-10343                                                                                             Page 7 of 8
                                            Case 20-50527-LSS                               Doc 167                 Filed 03/22/21           Page 10 of 10
                                                                                                          Exhibit A
                                                                                                   Core/2002 Service List
                                                                                                  Served as set forth below

                    Description                                       Name                                         Address           Fax                           Email         Method of Service
Notice of Appearance/Request for Notices        Wilmer Cutler Pickering Hale and Dorr LLP    Attn: Craig Goldblatt            202-663-6363    craig.goldblatt@wilmerhale.com   Email
Counsel for the Columbia Casualty Company and                                                1875 Pennsylvania Ave NW
The Continental Insurance Company                                                            Washington, DC 20006
Notice of Appearance/Request for Notices        Womble Bond Dickinson (US) LLP               Attn: Matthew Ward               302-252-4330    matthew.ward@wbd-us.com          Email
Counsel for JPMorgan Chase Bank, National                                                    Attn: Morgan Patterson                           morgan.patterson@wbd-us.com
Association                                                                                  1313 N Market St, Ste 1200
                                                                                             Wilmington, DE 19801
Core Parties                                    Young Conaway Stargatt & Taylor              Attn: James L. Patton, Jr        302-576-3325    jpatton@ycst.com                 Email
Counsel for Prepetition Future Claimants’                                                    Attn: Robert Brady                               rbrady@ycst.com
Representative                                                                               Attn: Edwin Harron                               eharron@ycst.com
                                                                                             Rodney Square
                                                                                             1000 N King St
                                                                                             Wilmington, DE 19801




In re: Boy Scouts of America
and Delaware BSA, LLC
Case No. 20-10343                                                                                          Page 8 of 8
